DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,021,602 to Orsi.
Regarding Claims 1 and 3, Orsi teaches a grow panel enclosure comprises: a perimeter frame comprising a first pair of flanges, a second pair of flanges (Orsi Fig. 2 #120 with elements #121), and a mid-section (Orsi Fig. 2 #17); a drain tray (Orsi Fig. 2 #16) being terminally connected to the perimeter frame; the first pair of flanges and the second pair of flanges being adjacently connected along the mid-section; the first pair of flanges and the second pair of flanges being positioned opposite each other, across the mid-section; the first pair of flanges forming a first channel that traverses along the mid-section; the second pair of flanges forming a second channel that traverses along the mid-section; a first pane (Orsi Fig. 2 #15) being slotted into the first channel; a second pane (Orsi Fig. 4 #15) being slotted into the second channel; the 
wall extending between upper ends of the left side wall and the right side wall to form a u-shaped structure of the perimeter frame (Orsi #120 both ends of Fig. 2, 121, 17), and both the first pane and the second pane engage the perimeter frame along the left side wall, the right side wall, and the top wall to form a watertight seal between the perimeter frame and both the first pane and the second pane.
	Regarding Claims 9, 10 and 11, Orsi teaches a plurality of supply pipes, being positioned between the first pane and second pane (Orsi Fig. 4 #141, 142 between #15).
	Regarding Claim 12, Orsi teaches panel hangers opposite the drain tray (Orsi Fig. 4 and 5 #172, 173).
	Regarding Claim 13, Orsi teaches plurality of plant holders (Orsi Fig. 8)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,021,602 to Orsi in view of U.S. Patent No. 8,966,819 to Cosmann.
Regarding Claims 4, 5, 6, 7, 8. Orsi teaches traversing channel (Orsi Fig. 2 #16 pitches towards center), but is silent on a drain channel extending downwardly from a lower wall of the drain tray.  However, Cosmann teaches the general knowledge of one of ordinary skill in the art to have a drain channel extending downwardly from the lower wall of the drain tray (Cosmann Fig. 7 #64 extends from #30).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Orsi with the teachings of Cosmann at the time of the invention to attach a drain hose as taught by Cosmann (Cosmann Col. 5 line 2-3).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,021,602 to Orsi in view of U.S. Patent Pub. No. 2015/0345152 to Libreiro.
Regarding Claim 2, Orsi is silent on a first plurality of pins and a second plurality of pins; the first plurality of pins traversing through the first pair of flanges and the first pane; and the second plurality of pins traversing through the second pair of flanges and the second pane.
However, Libreiro teaches the general knowledge of one of ordinary skill in the art that it is known to provide a first plurality of pins and a second plurality of pins; the first plurality of pins traversing through the first pair of flanges and the first pane; and the second plurality of pins traversing through the second pair of flanges and the second pane (Libreiro Fig. 4A and 6E). It would have been obvious to one of ordinary skill in the art to modify the teachings of Orsi with the teachings Libreiro at the time of the invention to prevent sliding as taught by Libreiro. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

s 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,021,602 to Orsi in view of U.S. Patent Pub. No. 2010/0146855 to Ma.
Regarding Claims 14 and 15, Orsi is silent on the plurality of plant holders comprising a face plate, a retention ledge, an anti-tilt lip, and a panel mating surface; the panel mating surface being positioned adjacent to the face plate; the retention ledge being positioned adjacent to the panel mating surface opposite the face plate; and the anti-tilt lip being terminally positioned from the retention ledge.
However, Ma teaches a face plate (Ma Fig. 3 #42), a retention ledge (Ma Fig. 3 top #22), an anti-tilt lip (Ma Fig. 3 #24), and a panel mating surface Ma Fig. 3 #22); the panel mating surface being positioned adjacent to the face plate; the retention ledge being positioned adjacent to the panel mating surface opposite the face plate; and the anti-tilt lip being terminally positioned from the retention ledge (Ma Fig. 3 and 4). It would have been obvious to one of ordinary skill in the art to modify the teachings of Orsi with the teachings of Ma at the time of the invention for desired plant accommodation and soil retention when applicable as taught by Ma. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 16, Orsi as modified teaches each of the plurality of plant holders comprising a retention ledge, an anti-tilt lip, a first nutrient opening (Ma Fig. 3 #231), and a second nutrient opening (Ma Fig. 5 #211); the first nutrient opening being positioned in between the retention ledge and the anti-tilt lip; and the second nutrient opening traversing through the anti-tilt lip.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg.
Regarding Claim 1, Benham teaches a grow panel enclosure comprises: a perimeter frame comprising a first pair of flanges, a second pair of flanges, and a mid-section (Benham Fig. 5, 6, 7, 8 #27, 28, 38, 35); the first pair of flanges and the second pair of flanges being adjacently connected along the mid-section (“adjacently connected along the mid-section” does not require that the pair of flanges actually be attached to the mid-section, the language “adjacently connected along” is satisfied merely by the assembly of the unit when elements C are in place holding the two panels); the first pair of flanges and the second pair of flanges being positioned opposite each other, across the mid-section; the first pair of flanges forming a first channel that traverses along the mid-section; the second pair of flanges forming a second channel that traverses along the mid-section; a first pane being slotted into the first channel; a second pane being slotted into the second channel; the first pane, the second pane (Benham Figs. 5, 6, 7, 8 #19, 16, 20 28, 35). Benham is silent on a drain tray being terminally connected to the perimeter frame; and the perimeter frame being positioned into the drain tray; a first plurality of plug holder openings traversing through the first pane; and a second plurality of plug holder openings traversing through the second pane.

Benham as modified teaches wherein the perimeter frame forms a left side wall, a right side wall, and a top wall extending between upper ends of the left side wall and the right side wall (Benham Fig. 2 element C on all three sides of Fig. 2) to form a u-shaped structure of the perimeter frame (Benham element C in combination with element e in Fig 4; the claim language is broad and does not claim that the frame of the left, right, and top are attached directly to each other; the presence of the components along the perimeter of Benham satisfies the “U” shape), and both the first pane and the second pane engage the perimeter frame along the left side wall, the right side wall, and the top wall to form a watertight seal between the perimeter frame and both the first pane and the second pane. (Benham Fig. 3 where elements C join with elements 17, 19, 20 are watertight along with Fig. 4 element e; applicant doesn’t claim that the complete perimeter is watertight, but merely a watertight seal is present, this seal occurs at element c and satisfies the broad nature of the claim limitation).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent No. 8,966,819 to Cosmann.
Regarding Claim 4, Benham as modified teaches comprises: a drain channel being formed into a lower wall of the drain tray; and the drain channel traversing along the drain tray (Silverberg paragraph [0070]-[0071], element #78 is part of the draining tray and has a concave structure, element #74 acts as a drain channel that traverses element #78, water overflows from drain channel #74 into concave structure of #78 the drain tray, since #74 is above #78 and #78 is concave it satisfies "into" and “downwardly”, the concave structure of Silverberg #78 traverses). 
Benham as modified is silent on explicitly teaching extending downwardly from the lower wall of the drain tray.  However, Cosmann teaches the general knowledge of one of ordinary skill in the art to have a drain channel extending downwardly from the lower wall of the drain tray (Cosmann Fig. 7 #64 extends from #30).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings of Cosmann at the time of the invention to attach a drain hose as taught by Cosmann (Cosmann Col. 5 line 2-3).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2015/0345152 to Libreiro.

However, Libreiro teaches the general knowledge of one of ordinary skill in the art that it is known to provide a first plurality of pins and a second plurality of pins; the first plurality of pins traversing through the first pair of flanges and the first pane; and the second plurality of pins traversing through the second pair of flanges and the second pane (Libreiro Fig. 4A and 6E). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings Libreiro at the time of the invention to prevent sliding as taught by Libreiro. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2010/002492 to Kertz.
Regarding Claim 3, Benham as modified is silent on the drain tray comprises a first lateral wall and a second lateral wall; the first lateral wall being angularly offset from the first pane; and the second lateral wall being angularly offset from the second pane. However, Kertz teaches a drain tray that comprises a first lateral wall and a second lateral wall; the first lateral wall being angularly offset from the first pane; and the second lateral wall being angularly offset from the second pane (Kertz #94). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings of Kertz at the time of the invention to accommodate moving and more than one panel at a time. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. 
s 5, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/01801 72 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent No. 8,966,819 to Cosmann. 
Regarding Claims 5, 6, 7, 8, Benham as modified is silent on a recessed drain-mounting point being formed into the drain tray; and the recessed drain-mounting point being terminally positioned along the drain tray. However, Cosmann teaches the general knowledge of one of ordinary skill in the art to provide a recessed drain-mounting point being formed into the drain tray; and the recessed drain-mounting point being terminally positioned along the drain tray; a drain channel being formed into the drain tray; and the drain channel being in fluid communication with the recessed drain-mounting point; a drain fixture; and the drain fixture being mounted into the recessed drain-mounting point; a drain fixture; and the drain fixture being mounted into the drain tray (Cosmann Fig. 3 #30 and #62). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings of Cosmann at the time of the invention for hose attachment as taught by Cosmann. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results. 

Claims 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2010/0146855 to Ma. 
Regarding Claims 14 and 15, Benham as modified is silent on the plurality of plant holders comprising a face plate, a retention ledge, an anti-tilt lip, and a panel mating surface; the panel mating surface being positioned adjacent to the face plate; the retention ledge being positioned adjacent to the panel mating surface opposite the face plate; and the anti-tilt lip being terminally positioned from the retention ledge.

Regarding Claim 16, Benham as modified teaches each of the plurality of plant holders comprising a retention ledge, an anti-tilt lip, a first nutrient opening (Ma Fig. 3 #231), and a second nutrient opening (Ma Fig. 5 #211); the first nutrient opening being positioned in between the retention ledge and the anti-tilt lip; and the second nutrient opening traversing through the anti-tilt lip.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view U.S.Patent No. 8,505,238 to Luebbers et al.
Regarding Claims 9 and 10, Benham as modified is silent on a plurality of supply tubes; and the plurality of supply tubes being positioned in between the first pane and the second pane; each of the plurality of supply tubes comprising a plurality of soray nozzles; the plurality of spray nozzles being positioned along the plurality of supply tubes; and the plurality of spray nozzles being positioned adjacent to the first plurality of plug holder openings and the second plurality of plug holder openings.
However, Luebbers teaches a plurality of supply tubes; and the plurality of supply tubes being positioned in between the first pane and the second pane; each of the plurality of supply .

Claims 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent no. 2,240,487 to Benham in view of U.S. Patent Pub. No. 2013/0180172 to Silverberg as applied to claim 1 above, and further in view U.S.Patent No. 6,021,602 to Orsi and U.S. Patent Pub. No. 2009/0100760 to Ewing.
Regarding Claim 11, Benham as modified is silent on a plurality of supply tubes; and the plurality of supply tubes being positioned in between the first pane and the second pane; each of the plurality of supply tubes comprising a plurality of spray nozzles; the plurality of spray nozzles being positioned along the plurality of supply tubes; and the plurality of soray nozzles being positioned adjacent to the first plurality of plug holder openings and the second plurality of plug holder openings. However, Orsi teaches a plurality of supply tubes; and the plurality of supply tubes being positioned in between the first pane and the second pane; each of the plurality of supply tubes comprising a plurality of spray nozzles; the plurality of spray nozzles being positioned along the plurality of supply tubes; and the plurality of spray nozzles being positioned adjacent to the first plurality of plug holder openings and the second plurality of plug holder openings (Orsi Fig.4 #141 and #142). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Benham with the teachings of Orsi at the time of the invention for fluid dispensing/distribution to promote plant development and improve absorption 
Benham as modified teaches is silent on one or more panel hangers; and the one or more panel hangers being adjacently connected to the perimeter frame. However, Ewing teaches the general knowledge of one of ordinary skill in the art to provide panel hangers adjacently connected to the perimeter frame of a panel/partition/divider (Ewing Fig. 2 #52, #31, #22). It would have been obvious to one of ordinary skill in the art to further modify the teaching of Benham with the teachings of Ewing at the time of the invention for ergonomic ease of slide and locking when movement is not desired as taught by Ewing. The modification is merely the application of a known technique to a known device ready for improvements to yield predictable results.
Regarding Claim 12, Benham as modified teaches the one or more panel hangers being positioned opposite the drain tray, along the first pane and the second pane (Ewing top mounting of Fig. 2 #24 and #22 are at the top of the panel, Silverberg #74 and #78 at bottom of panel).
Regarding Claim 18, Benham as modified is teaches a pair of mounting assemblies. Ewing teaches a pair of mounting assemblies (Ewing Fig. 2 #22 and #33), each of the pair of mounting assemblies comprising a pair of support posts (Ewing vertical sides #22 and #33), a roller carriage channel (Ewing Fig. 2 #24 and #42), a roller bearing hanger (Ewing Fig. 2 #52 and #41), and a panel support (Ewing Fig. 2 #32 and #43); the roller carriage channel being perpendicularly connected in between the pair of support posts; the roller bearing hanger being slidably positioned within the roller carriage channel; the panel support being adjacently connected to the roller carriage channel; and the perimeter frame being adjacently connected to the panel support. It would have been obvious to one of ordinary skill in the art to further modify the teaching of Benham with the teachings of Ewing at the time of the invention for ergonomic ease of slide and locking when movement is not desired as taught by Ewing. The modification is .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive. 
With regard to claim 1, the claims merely stated watertight and did not define the structure and extent.  Applicant hadn't claimed that the complete, continuous perimeter is a watertight seal, but merely where the perimeter and panel meet which was satisfied by the teachings of Benham. Benham Fig. 7 shows direct contact between the perimeter frame and the panels. There are no gaps for water to enter at the connection point of the panel and perimeter of Benham Fig. 7, it is watertight.
Applicant argues that Silverberg doesn't teach a drain channel in the drain tray. However, it is the examiner’s position that Silverberg satisfies the limitation of a drain channel, but addition modification of extending downwardly from the lower wall has been addressed with a new grounds of rejection. Silverberg (paragraph [0070]-[0071]), element #78 is part of the draining tray and has a concave structure, element #74 acts as a drain channel that traverses element #78, water overflows from drain channel #74 into concave structure of #78 the drain tray, since #74 is above #78 and #78 is concave it satisfies "into" and “downwardly”, the concave structure of Silverberg #78 traverses. 
Benham as modified is silent on explicitly teaching extending downwardly from the lower wall of the drain tray.  However, Cosmann teaches the general knowledge of one of ordinary skill in the art to have a drain channel extending downwardly from the lower wall of the drain tray (Cosmann Fig. 7 #64 extends from #30).  It would have been obvious to one of ordinary skill in 
The examiner reiterates that Benham’s intended purpose is to provide a wall, partition, cubicle wall, or screen. The desire of Benham is to create a partition or divider in a space/interior building. The modification with the teachings of Silverberg is merely to enhance the aesthetic and beauty of Benham with the teachings of Silverberg. The addition of the plants, apertures and drainage tray does not destroy the teachings of Benham. Silverberg teaches the general knowledge of one of ordinary skill in the art that it is known to provide plants in vertical configurations and/or plant walls as common additions to interior spaces, such as homes and offices (Silverberg [0002]). It would have been obvious to one of ordinary skill in the art to modify the teachings of Benham with the teachings of Silverberg at the time of the invention for the aesthetic addition of plants and/or health benefits of plants providing oxygen and cleaning the interior air. The modification has a rational underpinning is not purely conclusory, it is known to place panels that grow plants in buildings. In addition, the modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
The modification of holes to Benham is to accommodate plants that do not penetrate all the way through the panel and the interior of Benham would still be filled with an insulating material. Therefore, the holes do not reduce privacy. Benham teaches “any numerous packing material” as the insulation and provides a few examples including fibrous material (Benham page 3 lines 55-61). Silverberg teaches placing a growing medium in the interior of the wall panel and teaches the use of Rockwool fiber (Silverberg paragraph [0054]). Rockwool material is old and notoriously well-known provider of insulating properties and is a fibrous material. Substituting the insulating material of Benham with the growth medium/insulating material of 
In response to applicant's argument that Benham is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See /n re Oetiker, 977 F.2d 1448, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Benham is both in the field of applicant’s endeavor and is reasonably pertinent to the particular problem with which the applicant was concerned. Benham is in the field of partitions/dividers, i.e. moveable wall, panel structure, of layered construction including front and back panel and interior fill. Silverberg is also in the field of partitions/dividers, i.e. moveable wall, panel structure, of layered construction including front and back pane and interior fill. Both are concerned with creating a vertical wall structure in an interior space of a building.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



10 January 2022